Per Curiam.

Without going into a particular consideration all the points made on the argument of this cause, it is suffisnt for its determination to advert to one of them only, which decisive against the plaintiff in error. If we take into view e whole of the declaration and the breaches assigned, it is event that the plaintiff has, by the inquisition, recovered damais to which he is not entitled, either against the collector or his reties, namely, the fees of collection given by the statute to e collector. It is to be intended that the damages have been sessed on the breaches as assigned. We are, therefore, of opion that th,e judgment of the Court below ought to be affirmed,
Judgment affirmed.